[J-71-2014]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :               2 EAP 2014
                              :
             Appellant        :
                              :               Appeal from the Judgment of Superior
                              :               Court entered on 7/31/13 at No. 505 EDA
         v.                   :               2012 affirming the judgment of sentence
                              :               entered on 1/27/12 in the Court of
                              :               Common Pleas, Philadelphia County,
ANTHONY ARMSTRONG,            :               Criminal Division at Nos. CP-51-CR-
                              :               0006396-2009 and CP-51-CR-0009692-
             Appellee         :               2009

                                              ARGUED: September 9, 2014

                                        ORDER


PER CURIAM


      AND NOW, this 30th day of December, 2014, the Order of the Superior Court is

AFFIRMED based on the reasoning set forth in its opinion addressing the issue on

which this Court granted allowance of appeal, namely, “Does 42 Pa.C.S.A. Section

9714(a)(2) require prior sentencing as a second strike offender to invoke the third-strike

sentencing provision?” Commonwealth v. Armstrong, 83 A.3d 411 (Pa. 2014); see

Commonwealth v. Armstrong, 74 A.3d 228, 239-42 (Pa. Super. 2013). We express no

opinion concerning the Superior Court’s treatment of any other issue.

      Former Justice McCaffery did not participate in the decision of this case.

      Mr. Chief Justice Castille, Messrs. Justice Saylor and Baer and Madame Justice

Todd join the per curiam affirmance based on the intermediate court’s analysis.

      Mr. Justice Eakin files a dissenting statement in which Mr. Justice Stevens joins.